Title: From John Adams to Edmund Jenings, 13 April 1779
From: Adams, John
To: Jenings, Edmund


     
      Dear sir
      Nantes April 13. 1779
     
     I am ashamed to acknowledge that I received your kind Letter, in due time, and have not answered it before: My apology is that I was on the Point of Setting out for Brest when I received it and have been travelling ever since. I am much obliged to you for the Letter and very happy to find that one Gentleman is to be found in France whose sentiments will give some Countenance to my own.
     I have run over the ingenious Pamphlet, you put into my Hand, and am much pleased with the Candor and Goodness that appears in it. Nor Peace, nor Truce can now be concluded on, but in Concert with France, and I am glad to find that Congress have resolved so. I cannot but think that all Appearances of secret Negociation with the American Minister ought to be avoided. It can answer no good Purpose, and is never intended I think but to answer a bad one.
     
     The late small successes of the Ennemy will no doubt imbolden and encourage them, to go on, for some time. Our Prospects are not very luminous, at home nor abroad, but We of this Generation, are destined to Act a painful and a dangerous Part, and We must make the best of our Lot, no Part of which is more grievous than the Folly, the Corruption and Extravagance of too many of our own People.
     Our Currency however, Seems to me, to be only Thing that distresses Us essentialy at present. The Ways and Means of raising and Supporting its Credit ought to occupy the Thoughts of every Friend to his Country. Without this I dont See how it is possible to keep an Army or a Navy.
     There is no News at this Place. I hope to be favoured with a Continuance of your Correspondence, and am with great Esteem, yours
     
      John Adams
     
    